UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 2, 2009 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 333-147363 (CommissionFile Number) 20-5101287 (IRS Employer Identification No.) No. 588 Shiji Avenue, Xiangyang City, Shaanxi Province, The People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 86-029-33686638 Copies to: Benjamin Tan, Esq.
